United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-81
Issued: August 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 7, 2010 appellant filed a timely appeal from May 6 and July 23, 2010 merit
decisions of the Office of Workers’ Compensation Programs (OWCP) which denied her
recurrence claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of total disability on or after March 12, 2010 due to her August 29, 2008 employment
injury.
FACTUAL HISTORY
On August 29, 2008 appellant, then a 36-year-old mail carrier, filed a traumatic injury
claim alleging that on that date she sustained abrasions on both knees when she fell down stairs
1

5 U.S.C. § 8101 et seq.

in the performance of duty. She stopped work on August 30, 2008 and returned to full duty on
September 3, 2008. On March 23, 2010 OWCP accepted appellant’s claim for bilateral knee
abrasions and strain.
On March 16, 2010 appellant filed a notice of recurrence of disability alleging that on
March 12, 2010 she was only able to complete part of her route due to pain. She explained that
she experienced a lot of pain due to inflammation in both her knees since the original injury.
Appellant provided medical records from Dr. William Lopez, a Board-certified internist.
In March 12 and 16, 2010 examination notes, Dr. Lopez diagnosed lower leg joint pain and a
knee sprain. He provided a duty status report authorizing appellant to work eight hours a day
with restrictions to not climb stairs or ladders. In a March 12, 2010 medical report, Dr. Lopez
stated that she worked for the postal service and complained about her leg, which was injured on
October 9, 2008 when she fell down. He also noted that appellant complained of persistent pain
and discomfort since “September/2008” after she sustained a fall coming down steps. Dr. Lopez
reviewed her medical history and conducted an examination. He observed bilateral knee joint
stiffness. Regarding appellant’s left knee, Dr. Lopez noted mild tenderness anteriorly, equivocal
minimal swelling and effusion. Appellant’s drawer sign, Lachman’s test and McMurray’s test
were negative with no erythema, giving away, locking, or popliteal fossa swelling. She had
normal dorsalis pedis pulse and gait with full active range of motion. Regarding appellant’s right
knee, Dr. Lopez observed negative drawer sign, Lachman’s and McMurray’s test. He did not
find any ecchymosis, knee effusion, erythema, swelling or tenderness. Appellant also had full
range of motion, normal dorsalis pedis pulse, normal gait and minimal endrange soreness.
Dr. Lopez diagnosed bilateral knee strain and contusion and bursitis. Appellant was restricted
from climbing stairs or ladders.
In a March 16, 2010 follow-up report, appellant complained of intermittent bilateral knee
soreness, more on the left, that was exacerbated by walking up or down stairs. Upon
examination of appellant’s left knee, Dr. Lopez observed equivocal anterior swelling with no
tenderness, ecchymosis, knee effusion or erythema. Appellant’s drawer sign, Lachman’s and
McMurray’s tests were negative. She had full range of motion with mild main and normal
dorsalis pedis pulse. Upon examination of her right knee, Dr. Lopez observed that her knee joint
was stable with no ecchymosis, knee effusion, erythema, swelling, valgus-varus stress or
tenderness. Appellant’s drawer sign, Lachman’s and McMurray’s test were negative. She had
full range of motion with normal dorsalis pedis pulse and foot sensation intact. Dr. Lopez
reviewed a 2008 magnetic resonance imaging scan report and noted degenerative spurring, more
on the left, but no bony destruction. He diagnosed bilateral knee strain, contusion and bursitis.
Appellant reported that she injured both her knees last year when she fell down some
steps on her mail route. She explained that since the injury she experienced knee pain in both
knees, which has worsened, but she continued to work hoping her knee problems would go
away. Appellant’s physician informed her that both her knees were inflamed.
OWCP requested additional evidence regarding her specific activities on March 12, 2010
and additional medical evidence including dates of all examinations and treatment, history of the
recurrence, a firm diagnosis, periods of disability and a physician’s opinion explaining how her
disability resulted from the original injury.

2

On April 6, 2010 appellant submitted two CA-7 forms requesting compensation for the
period March 13 to April 23, 2010. In an April 14, 2010 letter, OWCP requested additional
factual and medical evidence.
Appellant submitted some earlier reports to support her claim. In a September 5, 2008
report, a physical therapist noted that appellant was a postal service employee who injured her
leg on August 30, 2008 when she fell on both her knees while going down the stairs to deliver
mail. The examination revealed abrasions on her bilateral patellar tendons and limited knee
flexion due to soft tissue resistance of healing tissue on patellar tendons. Appellant’s x-rays
were negative.
A September 10, 2008 medical report, signed by a physician’s assistant, noted that
appellant returned for a follow-up appointment after she sustained bilateral knee abrasions and
strain on August 30, 2008. Appellant complained of pain, especially in the anterior aspect, when
walking up and down the stairs. The examination revealed tenderness anteriorly and diffusely
with a stable knee joint. Appellant’s drawer sign was negative and she did not have ecchymosis,
knee effusion or swelling.
A March 18, 2010 insurance form indicated that appellant had sustained a knee sprain to
both her knees on March 12, 2010 as a result of walking up and down the stairs on her route.
She noted that she had similar symptoms on September 10, 2008 and that she stopped work as a
result of her disability on March 13, 2010.
In an April 6, 2010 medical note, Dr. E. McKinley Fourte, a Board-certified family
practitioner, confirmed that he examined appellant and placed her on restricted duty beginning
April 7, 2010. Appellant also submitted handwritten examination and prescription notes from
Dr. Fourte, who diagnosed bilateral knee pain and requested an x-ray of both knees.
In an April 16, 2010 handwritten duty status report, an unknown provider stated that
appellant injured both her knees when she was walking up and down the stairs. The date of
injury was noted as September 10, 2008.
On April 20, 2010 appellant accepted a modified assignment as a full-time city carrier.
She was restricted to casing route for two hours, carrying flats for eight hours, no continuous
lifting over 35 pounds and sitting intermittently.
On May 6, 2010 OWCP denied appellant’s recurrence claim on the grounds of
insufficient evidence demonstrating that her claimed recurrent disability resulted from the
accepted August 29, 2008 injury.
On June 3, 2010 appellant filed a claim for reconsideration. She resubmitted Dr. Lopez’
March 12 and 16, 2010 medical reports, the September 3, 5 and 10, 2008 physician’s assistant
report and the September 5, 2008 physical therapist medical report.
In a June 4, 2010 statement, appellant reported that on August 29, 2008 she injured
herself on her route while delivering mail when she fell down. She has experienced severe pain
since then and returned to her treating physician on numerous occasions for treatment. Appellant
explained that when she filed her recurrence claim she got the dates confused. She called injury
3

compensation to get the date of injury, but was given the date of a follow-up medical visit with
her treating physician. Appellant also stated that when she completed her recurrence claim she
was only guessing or estimating about her date of injury because she did not realize that she
needed to be precise. She has requested for her treating physician to correct the date of injury,
but was told that he could not change dates on medical records. Appellant requested
reconsideration because she had financial responsibility for her two children and requested
compensation for the time she was off from work from March 13 to April 20, 2010.
By decision dated July 23, 2010, OWCP denied modification of its May 6, 2010 denial
decision because the medical evidence failed to establish a causal relationship between
appellant’s claimed disability and the accepted August 29, 2008 injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.2
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, she has the burden of establishing that the recurrence of disability is causally
related to the original injury.3 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes, on the basis of a complete and accurate factual and medical
history, that the condition is causally related to the employment injury.4 The medical evidence
must demonstrate that the claimed recurrence was caused, precipitated, accelerated, or
aggravated by the accepted injury.5
ANALYSIS
OWCP accepted that appellant sustained bilateral knee abrasions and strain on
August 29, 2008 in the performance of duty. Appellant returned to work on September 3, 2008.
On March 16, 2010 she filed a recurrence of disability claim alleging that she continued to
experience pain since the original injury and was unable to finish her route. The Board finds that
appellant failed to meet her burden of proof to establish that her claimed disability was causally
related to the August 29, 2008 injury.
Appellant submitted medical reports from Dr. Lopez, who diagnosed lower leg joint pain
and knee sprain and authorized her to return to work on March 16, 2010 with restrictions. In his
March 12, 2010 report, Dr. Lopez stated that she initially injured her leg on October 9, 2009
when she fell down and complained of persistent pain and discomfit since then. He did not,
2

20 C.F.R. § 10.5(x).

3

Id. at § 10.104(b); Carmen Gould, 50 ECAB 504 (1999); Robert H. St. Onge, 43 ECAB 1169 (1992).

4

Helen K. Holt, 50 ECAB 279, 382 (1999).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (March 2011).

4

however, explain why appellant became disabled from performing her work as of March 12,
2010 as a result of the original injury. Dr. Lopez did not address at all the cause of her condition
as of March 12, 2010. As his reports do not provide any opinion regarding the cause of
appellant’s current condition and inability to work, they are of little probative value on the issue
of causal relationship.6 In addition, Dr. Lopez’ reports are based on an inaccurate history of
injury because in his March 12, 2010 report he noted the original date of injury as October 9,
2009, not August 29, 2008. A medical opinion based on inaccurate or incomplete histories are of
little probative value.7 Similarly, in an April 16, 2010 duty status report, the provider noted the
date of injury as September 10, 2008. These reports do not constitute probative medical
evidence sufficient to establish appellant’s recurrence claim.
In an April 6, 2010 report, Dr. Fourte diagnosed bilateral knee pain and placed appellant
on restricted duty. He did not, however, address her claimed disability nor explain how her
inability to work resulted from her August 29, 2008 injury.
Appellant also submitted reports from a physician’s assistant and a physical therapist who
noted appellant’s complaints of knee pain as a result of falling down on both her knees on
August 30, 2008. These reports, although they do support the date of the original injury, they do
not constitute probative medical evidence because neither a physician’s assistant nor a physical
therapist qualify as physicians under FECA.8
Neither the fact that appellant’s claimed condition became apparent or worsened during a
period of employment nor her belief that her condition was aggravated by her employment is
sufficient to establish causal relationship.9
Although appellant contends that she was unable to work from March 13 to April 20,
2010 as a result of her August 29, 2008 knee injury, the issue of causal relationship is a medical
issue and the medical evidence required to establish causal relationship is rationalized medical
evidence.10 The record in this case does not contain a well-rationalized opinion from a
physician, who based on a complete and accurate factual and medical history, concluded that she
was disabled beginning on March 12, 2010 as a result of her August 29, 2008 injury. Appellant,
therefore, did not meet her burden of proof to establish that her claimed disability was causally
related to her original injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
6

S.S., 59 ECAB 315 (2008); Elizabeth H. Kramm, 57 ECAB 117 (2008).

7

James A. Wyrick, 31 ECAB 1805 (1980); B.L., Docket No. 10-1646 (issued May 9, 2011).

8

Section 8101(2) of FECA provides that a physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. See also M.B., Docket No. 10-2004 (issued April 14, 2011).
9

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

10

G.T., 59 ECAB 447 (2008); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of disability on or after March 12, 2010.
ORDER
IT IS HEREBY ORDERED THAT the July 23 and May 6, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

